Title: To John Adams from Alexander Hamilton, 20 October 1798
From: Hamilton, Alexander
To: Adams, John



Sir
New York October 20. 1798

The very obliging manner, in which you was pleased to assure me of the appointment of my nephew Philip Church, and the actual appointment of my relation Captan Hamilton to a Lieutenancy in the Navy, which I just learn from the Marine Department, are circumstances from which I derive much pleasure, which I consider as conferring upon me a personal obligation, and for which I beg you to accept my very cordial acknowlegements—
With perfect respect & esteem / I have the honor to be Sir / Your very Obed Servant

A Hamilton